COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of J.I.T. and J.A.T., Children

Appellate case number:    01-17-00988-CV

Trial court case number: 2011-53185

Trial court:              313th District Court of Harris County

       The deadline for filing a motion for rehearing was July 12, 2018. The Department has filed
a motion for extension of time to file its motion for rehearing, requesting an additional 14 days.
       The motion is granted, and any motion for rehearing shall be filed no later than July 26,
2018. Note that no further extensions will be granted absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: July 17, 2018